The petitioners (appellants) filed a petition in the probate court of the third circuit praying that they be allowed to adopt Elizabeth Nahale, a female child eight years of age. The ground upon which the adoption is sought is that the parents of the child voluntarily surrendered her to the petitioners more than two years before the petition was filed. The probate judge denied the petition and his judgment is brought here for review. *Page 239 
There was considerable evidence that the parents of Elizabeth did voluntarily surrender her to petitioners shortly after her birth and that she remained in their custody and under their control until a short time before they instituted the present proceeding. If the action of the probate judge denying the petition had been based solely on the ground that there had been no voluntary surrender by the parents we would have doubts under the evidence as to its correctness. This, however, was not the case. The adoption was also denied on the ground that the petitioners are not proper persons to be entrusted with the education and training of a child of tender years. Without reciting the evidence on this point it is sufficient to show that the petitioners are not proper persons to adopt the child in question.
The judgment is affirmed.